COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-161-CV


IN THE INTEREST OF A.R.L.


                                    ------------

            FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      This is an appeal from the dismissal for want of prosecution of Appellant

L.R.L.’s bill of review.2 We reverse and remand.

      L.R.L. is incarcerated in the Estelle Unit in Huntsville. He filed a bill of

review in October 2007 after his parental rights over his daughter A.R.L. were

terminated in May 2007. Although L.R.L. made efforts to prosecute his bill of


      1
          … Tex. R. App. P. 47.4.
      2
       … The names of the parent and child subject to this appeal have been
replaced with initials in accordance with Texas Rule of Appellate Procedure 9.8.
Tex. R. App. P. 9.8.
review (including filing a petition for writ of mandamus with this court), 3 the

trial court sent notice of the court’s intent to dismiss for want of prosecution.4

This notice was sent to L.R.L. at the wrong address.         Appellee the Texas

Department of Family and Protective Services concedes that the trial court’s

failure to provide adequate notice of its intent to dismiss this case for want of

prosecution requires reversal.5

      Accordingly, we reverse the trial court’s order of dismissal and remand

this case for further proceedings.




                                                  PER CURIAM

PANEL: CAYCE, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: November 20, 2008




      3
      … See No. 02-08-00075-CV, 2008 WL 623394 (Tex. App.—Fort Worth
March 4, 2008, orig. proceeding).
      4
          … See Tex. R. Civ. P. 165a.
      5
      … See, e.g., Smith v. McKee, 145 S.W.3d 299, 302 (Tex. App.—Fort
Worth 2004, no pet.).

                                        2